The words admit of a two-fold construction, the one actionable, the other not. There is nothing either before or after which may render an interpretation more probable than another, then verba sunt accipienda inmitiori sensu. As if one says: Thou hast stolen may corn. No action lies, for it may be understood to be out of the field. But if he had said: Thouart a thief, and hast stolen my corn, it would be otherwise, on account of the preceding words; and the judgment was arrested. Bendl., 202; Poph., 210; 3 Cr., 277; 1 Roll., 43.